Case 8:17-cv-03060-SDM-CPT Document 125 Filed 02/14/19 Page 1 of 7 PageID 3286



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

  ERIKA L. MCNAMARA and
  WILLARD F. WARREN,

        Plaintiffs,                                              CASE NO. 8:17-cv-03060-SDM-CPT

  vs.

  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY,

    Defendant.
  _________________________________________/

     PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE AND TO COMPEL
 IN CAMERA PRODUCTION OF DOCUMENTS ENCOMPASSED BY PRIOR ORDERS
                            OF THE COURT

           Plaintiffs, ERIKA MCNAMARA and WILLARD F. WARREN, by and through their

 undersigned counsel, and pursuant to Middle District of Florida Local Rule 3.01(c), hereby file

 their Motion for Order to Show Cause and To Compel In Camera Production of Documents

 Encompassed by Prior Orders of the Court. In support thereof, Plaintiffs state as follows:

           1.         This action is a third-party bad faith action brought by GEICO’s insureds.

           2.         This motion relates to the motion practice arising out of Plaintiffs’ service of a

 non-party production request and subpoena directed to the Young Firm in July of 2018. In

 response, GEICO and the Young firm filed nearly identical motions opposing the production

 (DE 44, 45).

           3.         Plaintiffs filed a response to the motions to quash (DE 46) and Magistrate Tuite

 held a hearing on September 12, 2018. After the hearing, GEICO’s counsel and the Young firm

 were directed by the Court to file documents responsive to the subpoena for in camera review

 (DE 55).
Case 8:17-cv-03060-SDM-CPT Document 125 Filed 02/14/19 Page 2 of 7 PageID 3287



          4.       On October 5, 2018 Magistrate Judge Tuite issued an Order (DE 72) directing the

 Young firm to submit additional production for in camera review and ordering Megan

 Alexander, as counsel for GEICO and the Young firm, to submit an affidavit confirming that all

 responsive documents had been produced.

          5.       The Affidavit of Megan Alexander was filed on October 12, 2018 (DE 74).

          6.       Plaintiffs were granted leave to file a Memorandum In Response to Megan

 Alexander’s affidavit1 (DE 78). Following limited additional briefing, the Court entered an

 Order on December 21, 2018 (DE 89). The Order included the following discussion:

          “Finally, underlying this dispute is the Plaintiffs’ contention that the Young firm funneled

          communications through Sanders to Summers in order to shield them from production.

          The Court agrees with the Plaintiffs in large part that any such communications are

          relevant and discoverable. To the extent there are draft letters or other communications

          between Summers and Sanders during the time period from September 10, 2010 to April

          12, 2012, the Court finds that such matters should be disclosed. GEICO and the Young

          firm present no basis for the protection of these materials, and they are clearly relevant to

          Summers’ handling of the underlying claim. It is unclear to the Court on this record

          whether any such communications exist or whether they have already been disclosed to

          the Plaintiffs. If they have not been, the Court directs GEICO to turn them over as

          directed below.” (DE 89, *9)




 1
   GEICO and the Young firm filed a response in opposition to Plaintiffs request to file a memo in response to the
 Alexander affidavit (DE 80). In the response, GEICO and the Young Firm acknowledged that an ALOG entry by
 Adjuster Summers on February 10, 2012 (DE 80-7) was “inadvertently withheld” under a claim of privilege (DE 80,
 *4). Thus, Plaintiffs did not have access to this key ALOG note until long after the close of discovery and the filing
 of GEICO’s Motion for Summary Judgment.
                                                           2
Case 8:17-cv-03060-SDM-CPT Document 125 Filed 02/14/19 Page 3 of 7 PageID 3288



           7.     Defendant GEICO then filed a Motion for Clarification and/or In Camera

 Inspection (DE102) that was granted in part (DE 103).

           8.     Thereafter, GEICO submitted additional documents to the Court for In Camera

 review and on January 24, 2019 the Court entered an Order following review (DE 119). GEICO

 timely furnished the undersigned with the documents labeled EC GLC 001-002 (DE 123).

           9.     The unredacted portion of document EC GLC 001 (Ex. 1) is a note in GEICO’s

 extra contractual claim file log (ALOG) on February 3, 20122 by adjuster Ginger Sanders that

 states:




           10.    The unredacted portion of document EC GLC 002 (Ex. 2) is another note in the

 extra contractual ALOG on February 10, 2012 by Sanders that states:




 2
   Monique Summers, GEICO’s adjuster on the underlying claims, initiated contact with the Young firm on January
 25, 2012 (See DE 80-8, p. 22). The Young firm’s staff created a New File Assignment Sheet on January 26, 2012
 listing Summers as the examiner contact and assigning Firm File #1001967. According to GEICO’s counsel Megan
 Alexander at the hearing of September 12, 2018, GEICO’s extracontractual file was opened on January 31, 2012.
                                                       3
Case 8:17-cv-03060-SDM-CPT Document 125 Filed 02/14/19 Page 4 of 7 PageID 3289



         11.      These extra contractual ALOG entries confirm that the February 10, 2012 letter

 from GEICO adjuster Summers to attorney Lisha Bowen of the Swope Rodante firm was in fact

 ghost written by Mr. Young at GEICO’s request. The extra contractual ALOG entries also confirm

 that adjuster Monique Summers’ February 10, 2012 entry in the claim file ALOG that she drafted

 the response letter and reviewed it with management is patently false (DE 80-7).

         12.      Plaintiffs contend that GEICO’s has yet to fully comply with the Courts prior

 orders and request that the Court enter an Order to Show Cause and/or Order to Compel GEICO

 to submit additional documents in the following categories for in camera review:

                  a. GEICO and the Young firm have failed to produce Mr. Young’s draft of the

                      February 10, 2012 letter or any documents reflecting the transmission of the

                      draft letter from Mr. Young to EC adjuster Sanders (or anyone else at GEICO)

                      despite a direct Order from the Court (DE 89, p. 9);

                  b. GEICO and the Young firm have failed to produce the Young firm’s billing

                      records on Firm File #1001967 up to April 12, 2012 that relate to the ghost-

                      drafting of the February 10, 2012 letter;

                  c. Finally, GEICO should be required to submit adjuster Summers’ ALOG notes

                      of January 25 and 26, 2012 (GLC 004015-004016) that have been withheld

                      under claim of privilege to the Court to determine if their disclosure is also

                      warranted in light of the Court’s prior Orders3;




 3
   GEICO’s counsel produced the January 25 and 26, 2012 ALOG notes after being advised of Plaintiffs’ intent to
 file this motion.
                                                         4
Case 8:17-cv-03060-SDM-CPT Document 125 Filed 02/14/19 Page 5 of 7 PageID 3290



                                   MEMORANDUM OF LAW

        The Federal Rules “strongly favor full discovery whenever possible.” Farnsworth v.

 Procter & Gamble Co., 758 F.3d 1545, 1547 (11th Cir. 1985). The “overall purpose of

 discovery under the Federal Rules is to require the disclosure of all relevant information, so that

 the ultimate resolution of disputed issues in any civil action may be based on a full and accurate

 understanding of the true facts, and therefore embody a fair and just result.” State Nat'l Ins. Co.

 v. City of Destin, 2015 WL 11109379, at *1 (N.D. Fla. Sept. 1, 2015).

        District court have broad authority to control discovery. See Gratton v. Great Am.

 Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999). This court’s authority includes the ability to

 fashion sanctions when parties fail to comply with court orders. See id; See also Fed. R. Civ. P.

 37(b)(1)(A). The Federal Rules suggest a non-comprehensive list of potential sanctions to

 consider, based on a party's conduct at issue:

                “If a party. . .fails to obey an order to provide or permit discovery, including an

                Order under Rule 26(f), 35, or 37(a), the court where the action is pending may

                issue further just orders. They may include the following:

                (i)     Directing that the matters embraced in the order or other designated facts

                        be taken as established for purposes of the action, as the prevailing party

                        claims;

                (ii)    Prohibiting the disobedient party from supporting or opposing designated

                        claims or defenses, or from introducing designated matters in evidence;

                (iii)   Striking pleadings in whole or in part;

                (iv)    Staying further proceedings until the order is obeyed;


                                                  5
Case 8:17-cv-03060-SDM-CPT Document 125 Filed 02/14/19 Page 6 of 7 PageID 3291



                (v)      Dismissing the acting or proceeding in whole or in part;

                (vi)     Rendering a default judgment against the disobedient party; or

                (vii)    Treating as contempt of court the failure to obey any order except an order

                         to submit to a physical or mental examination.”

                         Id. at (b)(1)(A)(i)-(vii)

        GEICO and the Young firm’s obfuscation and denials on the issue of the genesis of the

 February 10, 2012 letter have resulted in the filing of over a hundred pages of pleadings, a

 lengthy hearing, and a handful of subsequent orders. While Plaintiffs appreciate the time and

 effort put forth by the Court to sort through this issue, the time for gamesmanship has long

 passed. Plaintiffs respectfully request that the Court order the in-camera production of these

 additional documents.

        Because GEICO’s Motion for Summary Judgment is pending before the Court, pursuant

 to subsection (iv) above, Plaintiffs also request a brief stay of the proceedings to permit the

 review and production of these documents and to allow Plaintiffs filings in opposition to

 summary judgment to be updated or amended as necessary based on newly produced evidence.

        In addition, pursuant to F.R.Civ.P. 37 (b) (1) (C) Plaintiffs also respectfully request that

 the Court order GEICO to pay the expenses and attorney’s fees incurred in connection with

 GEICO’s failure to comply with the Court’s prior orders.

             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(G)

        Counsel hereby certifies that he has conferred with Defense counsel in a good faith effort

 to resolve by agreement the issues raised in this motion. As referenced earlier herein, GEICO’s

 counsel has produced the ALOG entries of January 25 and 26, 2012. GEICO objects to the


                                                     6
Case 8:17-cv-03060-SDM-CPT Document 125 Filed 02/14/19 Page 7 of 7 PageID 3292



 remainder of this motion.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 14th day of February, 2019 a true and correct copy of

 the foregoing has been electronically filed with the Clerk of Court by using the CM/ECF eFiling

 system which will automatically electronically furnish a copy to: B. Richard Young, Esq. Jordan

 Thompson, Esq., Megan Alexander, Esq., Young, Bill, Boles, Palmer & Duke, P.A., 401 E.

 Jackson Street, Suite 1410, Tampa, FL 33602 (ryoung@flalawyer.net,

 Jthompson@flalawyer.net, MAlexander@flalawyer.net).

                                                    DELLECKER WILSON KING
                                                    McKENNA RUFFIER & SOS
                                                    A Limited Liability Partnership


                                                    BY: s/ Kenneth J. McKenna
                                                    Kenneth J. McKenna
                                                    Florida Bar No. 0021024
                                                    Daniel E. Smith, II
                                                    Florida Bar No. 0016249
                                                    719 Vassar Street
                                                    Orlando, Florida 32804
                                                    407-244-3000
                                                    KJMeservice@dwklaw.com
                                                    DESeservice@dwklaw.com
                                                    Attorneys for Plaintiffs




                                                7
